Citation Nr: 0712225	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing 
loss.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for bilateral hearing loss 
in a February 2002 rating decision.  The veteran did not 
appeal the decision.

3.  The evidence received since the February 2002 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The February 2002 decision that denied entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2006).

2.  The evidence since the February 2002 rating decision, 
which denied service connection for bilateral hearing loss is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

At the time of the February 2002 rating decision which denied 
service connection for bilateral hearing loss, the evidence 
of record consisted of the veteran's service medical records, 
a VA audiological examination performed in December 2001, a 
copy of the veteran's DD Form 214, two October 2001 lay 
statements, VA outpatient treatment records dated October 
1999 to July 2001, and the veteran's application for 
compensation benefits.  The veteran attributed his hearing 
loss to his active service.

In the February 2002 rating decision, the RO denied service 
connection for a hearing loss disability.  The RO explained 
that the veteran's entrance examination showed hearing loss 
in both ears, but at separation, the whisper examination 
reflected normal hearing.  The RO noted that the VA 
outpatient treatment records reflect a diagnosis for 
Meniere's disease as well as treatment for hearing loss; 
however, the VA examiner stated in December 2001 that "he 
did not have any indication that the hearing loss would be 
related to service."  The RO concluded that the service 
medical records do not show onset or in-service occurrence.  
The veteran's left ear hearing loss preexisted service and 
aggravation was not shown and his right ear hearing loss did 
not begin in service.  The veteran was notified of the denial 
in a February 2002 letter, including his appeal rights, and 
he did not appeal the decision.  Thus, it is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claim for 
bilateral hearing loss in its August 2004 rating decision.  
The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  
Specifically, the veteran has submitted additional personal 
statements with regard to his bilateral hearing loss.  Also 
submitted were additional VA outpatient treatment records 
which reflect treatment and a current diagnosis of bilateral 
hearing loss.  Given the state of the current record and the 
newly received evidence, the Board finds that new and 
material evidence has been submitted.  Thus, the claim is 
reopened.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
bilateral hearing loss, VA's compliance with the mandates of 
the Veterans Claims Assistance act of 2000 (VCAA) need not be 
discussed.  Any error by VA in complying with the 
requirements of VCAA is not prejudicial to the veteran.  As 
noted previously, the claim has been reopened and the 
underlying claim of service connection is being REMANDED to 
the RO via the AMC for further development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for bilateral 
hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that service connection is warranted for 
bilateral hearing loss.  In his December 2004 personal 
statement, the veteran asserts that being exposed to loud 
acoustic trauma as an operator on heavy equipment during 
service resulted in hearing loss.  Review of the service 
medical records show that upon entrance, the veteran had 
indications of hearing loss; and upon discharge from service, 
the March 1971 separation examination showed the veteran's 
hearing as 15/15 in the right ear and 10/15 in the left ear 
with whispered and spoken voice.  Post service treatment 
records reflect treatment for bilateral hearing loss.

Review of the evidentiary record shows that the veteran was 
afforded a VA audiological examination in December 2001.  The 
VA examiner diagnosed the veteran with bilateral high 
frequency sensorineural hearing loss.  The VA examiner stated 
that there is no indication that the hearing loss is related 
to the veteran's military service; however, no claims file 
was sent to the examiner for review, and "the veteran's 
service records should be reviewed to determine whether or 
not there was the onset of hearing loss that occurred while 
he was on active duty."  In light of this statement, the 
Board finds that a remand for a medical examination and 
opinion is necessary in order to render a fully informed 
decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The examiner did not have the 
veteran's claims folder available for review; thus, his 
opinion was not a fully informed one, i.e., addressing the 
questions of whether the veteran's hearing loss pre-existed 
service, and if so, was it permanently worsened/aggravated by 
active service; or, if it did not pre-exist service whether 
the disability began in service or is etiologically related 
to service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for 
bilateral hearing loss, as well as a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for an 
audiological examination to determine the 
nature and etiology of his hearing loss.  
The examiner should review the veteran's 
claims folder.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  

After reviewing the claims file, the 
veteran's history, and examining the 
veteran, the examiner should opine 
whether the veteran's left or right ear 
hearing loss pre-existed service.  If any 
disability pre-existed service, the 
examiner should opine whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that there was any 
permanent increase in severity of the 
veteran's pre-military hearing loss 
during service that was beyond natural 
progression of the disability.

If any disability did not pre-exist 
service, the examiner should opine 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the veteran's hearing loss began in 
service or as a result of active service.  
All opinions must be supported by 
complete rationale. 

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


